Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 1 of 33            PageID #:
                                   4281



                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,               Case No. 18-cr-00059 DKW
                                         Case No. 20-cv-00517 DKW-RT
              Plaintiff,
                                         ORDER (1) DENYING REMAINING
       vs.                               GROUNDS OF DEFENDANT’S 28
                                         U.S.C. § 2255 MOTION TO VACATE,
 PETER CHRISTOPHER,                      SET ASIDE, OR CORRECT
                                         SENTENCE, (2) GRANTING
              Defendant.                 DEFENDANT’S MOTION TO SEAL,
                                         (3) GRANTING DEFENDANT’S
                                         MOTION TO AMEND 2255 PETITION
                                         BY ADDING GROUND 14, (4)
                                         DENYING GROUND 14, AND (5)
                                         DENYING A CERTIFICATE OF
                                         APPEALABILITY



      On November 25, 2020, Defendant Peter Christopher filed a motion to

vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. Section 2255

(Section 2255 motion), after pleading guilty to one count of wrongfully furnishing

another’s passport. In the Section 2255 motion, Christopher raises multiple claims

of trial court and procedural error, discovery violations, and ineffective assistance

of counsel. In pleading guilty, however, Christopher both agreed not to appeal his

conviction, with which he complied, or to collaterally attack the same, except for

claims of ineffective assistance of counsel. In this light, having considered the

Section 2255 motion and the parties’ related briefing, Christopher has failed to
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 2 of 33           PageID #:
                                   4282



present any meritorious claim of ineffective assistance of counsel for purposes of

the collateral review exception in his plea agreement or that would provide cause

for his appeal waiver. Therefore, as set forth herein, the Section 2255 motion (Dkt.

No. 413) is DENIED.

      Christopher has also moved to amend the Section 2255 motion by adding a

claim of ineffective assistance of counsel (Dkt. No. 444). While the Court finds

that Christopher may amend the Section 2255 motion to add the claim challenging

the performance of one of his former attorneys, Lynn Panagakos, the Court again

finds that no meritorious claim of ineffective assistance of counsel exists. Further,

the Court DENIES a certificate of appealability as to all claims. Finally, the Court

GRANTS Defendant’s motion to seal (Dkt. No. 438) as unopposed.

                               LEGAL STANDARD

      Section 2255 of Title 28 of the United States Code permits “[a] prisoner in

custody under sentence of a court established by Act of Congress … [to] move the

court which imposed the sentence to vacate, set aside, or correct the sentence.” 28

U.S.C. § 2255(a). The statute authorizes the sentencing court to grant relief if it

concludes “that the sentence was imposed in violation of the Constitution or laws

of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack[.]” Id.

                                           2
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 3 of 33                      PageID #:
                                   4283



                   RELEVANT PROCEDURAL BACKGROUND

       On February 19, 2019, Christopher pled guilty to Count One of the First

Superseding Indictment, which charged him with wrongfully furnishing another’s

passport. Dkt. No. 365. On January 30, 2020, this Court sentenced Christopher to

14 months’ imprisonment and 3 years of supervised release on Count One, and

dismissed Count Two of the First Superseding Indictment. Dkt. Nos. 393, 395.

Christopher did not appeal his conviction and sentence. Instead, on November 25,

2020, he filed the instant Section 2255 motion. Dkt. No. 413.

       The Section 2255 motion raised 13 grounds for relief. The remaining1

grounds are as follows: (1) this Court lacked “jurisdiction” over the offense to

which Christopher pled guilty; (2) this Court violated Rule 11 of the Federal Rules

of Criminal Procedure (“Rule 11”) by failing to “understand” a January 2019 plea

agreement; (3) Christopher did not receive various types of discovery from the

government; (4) the grand jury process was prejudiced when the government failed

to stop a witness from making “irrelevant prejudicial” comments; (5) the

government breached the plea agreement used at the September 19, 2019 change of

plea hearing; (6) one of Christopher’s former counsel, Brook Hart, provided

ineffective assistance of counsel at the February 2019 change of plea hearing; (7)


1
On March 23, 2021, the Court denied without prejudice Ground Ten of the Section 2255
motion, Dkt. No. 430, after Christopher asked for that ground to be separated from the rest of the
motion, see Dkt. No. 428.
                                                3
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 4 of 33                   PageID #:
                                   4284



Christopher’s sentencing counsel, Salina Kanai, should have objected to one of the

government’s arguments at sentencing on the ground of “judicial estoppel”; (8)

Christopher should be allowed to “make the affirmative defense” of “necessity”;

(9) Christopher received ineffective assistance of counsel at sentencing; (11) this

Court erred at sentencing; (12) there were errors with the pre-sentence

investigation report (“PSR”); and (13) the prosecutor committed an “abuse of

discretion” in saying that he would have sought the statutory maximum sentence if

Christopher had not pled guilty.2 The government has filed a response in

opposition to the Section 2255 motion, Dkt. No. 423, and Christopher has filed a

reply in support of the same, Dkt. No. 449.

       In addition, on May 12, 2021, Christopher filed a motion to amend the

Section 2255 motion by adding Ground Fourteen to the same (motion to amend).

Dkt. No. 444. In Ground Fourteen, Christopher wishes to argue that another of his

former counsel, Lynn Panagakos, rendered ineffective assistance in various

respects. The government has opposed the motion to amend, Dkt. No. 450, while

Christopher has filed a motion for extension of time to file a reply, Dkt. No. 454.

       This Order now follows.




2
 Christopher filed an “updated” memorandum in support of his habeas grounds after the filing of
the Section 2255 motion. Dkt. No. 415. The Court cites to the “updated” memorandum, rather
than the original one (Dkt. No. 413-1), where necessary. The update generally is a verbatim
typed transcription of the handwritten Section 2255 motion without substantive change.
                                               4
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 5 of 33                  PageID #:
                                   4285



                                      DISCUSSION

I.     The Section 2255 Motion

       Before addressing the remaining claims in the Section 2255 motion, the

Court begins by observing certain general procedural matters. First, as mentioned

above, Christopher did not appeal his conviction or sentence. Despite that, in most

(although not all) of the claims recited above, Christopher raises various alleged

errors that occurred during the course of his criminal case−errors that must

ordinarily be raised during a direct appeal because, as the government explains,

habeas review is not designed to be a “substitute” for an appeal. See Dkt. No. 423

at 9-10 (citing, inter alia, Sanchez-Llamas v. Oregon, 548 U.S. 331 (2006)). An

exception to this principle is if Christopher can show that his counsel rendered

constitutionally ineffective assistance of counsel. United States v. Ratigan, 351

F.3d 957, 964 (9th Cir. 2003).3

       In addition, as the government further points out, in pleading guilty,

Christopher also agreed to waive, not only his right to appeal, but also his right to

collaterally attack his conviction or sentence, except for instances of ineffective

assistance of counsel or if the Court imposed a sentence greater than the applicable




3
Another exception is demonstrating actual innocence, see Ratigan, 351 F.3d at 964, something
which Christopher’s Section 2255 motion does not attempt to do.
                                              5
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 6 of 33                 PageID #:
                                   4286



guideline range, see Dkt. No. 366 at ¶ 12, which the Court did not.4 In essence,

therefore, in this habeas proceeding, Christopher is restricted to raising only claims

of ineffective assistance of counsel. See id.

       The Section 2255 motion, however, observes no such restriction, given that

the vast majority of its claims, by their own language, do not concern ineffective

assistance of counsel. Nonetheless, in his reply, Christopher appears to contend

otherwise, asserting that “all” of his claims “involve ineffective counsel in one way

or another….” Dkt. No. 449 at 1. Given that Christopher is proceeding pro se, and

out of an abundance of caution, the Court will attempt, where appropriate, to

liberally construe each of Christopher’s remaining claims as alleging ineffective

assistance of counsel. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (stating that

pro se filings are held to “less stringent standards” than ones filed by lawyers). In

doing so, though, the Court declines to act as counsel for Christopher, such as by

supplying arguments on his behalf. See Pliler v. Ford, 542 U.S. 225, 231 (2004).

       To prevail on an ineffective assistance of counsel claim, a petitioner must

establish two distinct elements. First, he must show that counsel’s representation

fell below an objective standard of reasonableness. Strickland v. Washington, 466

U.S. 668, 688 (1984). Second, he must show that “there is a reasonable probability



4
 The guideline range determined by the Court for Christopher was 10-16 months’ imprisonment,
see Dkt. No. 396, something which the 14-month sentence, thus, fell within.
                                             6
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 7 of 33             PageID #:
                                   4287



that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 694. Further, when a petitioner challenges the validity

of a guilty plea, the Strickland inquiry requires him to show, not only that his

counsel’s representation fell below an objective standard of reasonableness, but

also that “‘there is a reasonable probability that, but for his counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.’”

Womack v. Del Papa, 497 F.3d 998, 1002 (9th Cir. 2007) (quoting Hill v.

Lockhart, 474 U.S. 52, 57-59 (1985)); Lafler v. Cooper, 566 U.S. 156, 163 (2012)

(“a defendant must show the outcome of the plea process would have been

different with competent advice.”).

      1.     Ground One: “Jurisdiction”/Venue

      In Ground One, Christopher argues that this Court lacked “jurisdiction” over

the offense to which he pled guilty because, when he furnished another’s passport,

he did so in Florida, rather than Hawai‘i. Dkt. No. 415 at 6-8. As an initial matter,

as the government explains, and Christopher tacitly acknowledges in reply, this

claim does not concern jurisdiction, but, instead, venue. See Dkt. No. 423 at 12;

Dkt. No. 449 at 3 (acknowledging that Ground One concerns a “venue question”);

see also United States v. Vilcauskas, 2021 WL 1515535, at *2 (D. Ariz. Apr. 16,

2021). While the connection of this contention to any deficiency by counsel is, at

best, tenuous, in his reply, Christopher asserts that counsel failed to move for

                                           7
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 8 of 33           PageID #:
                                   4288



dismissal or transfer to Florida. See Dkt. No. 449 at 6. Construed in that light,

Ground One does not demonstrate constitutionally ineffective assistance of

counsel.

      In large part, this claim (and much of the relief sought in the Section 2255

motion) is premised upon Christopher’s belief that, if he had been prosecuted in

Florida, he would have received a more favorable sentence. Christopher believes

this because he contends that, in the Eleventh Circuit, where Florida is located, the

“vulnerable victim enhancement” is interpreted and applied more favorably from

his perspective. In support, Christopher cites United States v. Phillips, 287 F.3d

1053 (11th Cir. 2002). The flaw in Christopher’s argument, however, is that, since

Phillips, the Eleventh Circuit has explained that the statement in Phillips upon

which Christopher relies−that a vulnerable victim must be “targeted” by a

defendant−was dicta and not the law of the Eleventh Circuit. United States v.

Birge, 830 F.3d 1229, 1232-33 (11th Cir. 2016). Instead, in the Eleventh Circuit,

the vulnerable victim enhancement is applicable when the defendant “knew or

should have known that a victim of the offense was a vulnerable victim,” precisely

the standard applied at sentencing here. Id. at 1233 (citing U.S.S.G. §3A1.1(b)).

Because it was (and still is) “inconceivable” to this Court how Christopher’s

children−at ages two and four−could not be considered vulnerable victims, see

1/30/20 Sent. Tr. at 13:10, Dkt. No. 408, he was, thus, not prejudiced by having

                                          8
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 9 of 33                    PageID #:
                                   4289



this case brought in Hawai‘i as opposed to Florida. See United States v. Palomba,

31 F.3d 1456, 1461 (9th Cir. 1994) (concluding that a district court did not err in

declining to vacate a sentence based upon counsel’s alleged failure to challenge

venue because there was no showing of prejudice).5

       2.     Ground Two: Alleged Rule 11 Violations

       In Ground Two, Christopher argues that this Court committed various

violations of Rule 11 during a February 11, 2019 hearing on a proposed

memorandum of plea agreement (“the February 2019 MOPA”). Dkt. No. 415 at 9-

18. First, Christopher argues that the Court improperly treated the entire

agreement as binding under Rule 11(c)(1). Second, Christopher argues that the

Court engaged in plea negotiations during the February 2019 hearing. Third,

Christopher argues that the Court was required to accept the February 2019

MOPA. With respect to ineffective assistance of counsel, Christopher asserts that

two different attorneys rendered ineffective assistance by failing to argue that he

should be allowed to plead guilty pursuant to the February 2019 MOPA,

apparently, irrespective of the Court’s views. Each of Christopher’s arguments is

without merit and misconstrues the record.

       First, the Court starts with Christopher’s contention that the Court was



5
The Court notes that, in his plea agreement, Christopher also waived any objection to venue in
Hawai‘i. Dkt. No. 366 at ¶ 8(h).
                                               9
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 10 of 33            PageID #:
                                    4290



 “required” to accept the February 2019 MOPA, as it is an argument that infects the

 entire claim. Put simply, Christopher is wrong. As an initial matter, the case to

 which Christopher cites for support, In re Vasquez-Ramirez, 443 F.3d 692 (9th Cir.

 2006), is inapt here, as it involves an unconditional plea under Rule 11(b). Id. at

 695-696. It cannot be disputed that Christopher did not enter (or try to enter) an

 unconditional plea at the February 2019 hearing. Rather, the Court was presented

 with a plea agreement under Rule 11(c). Further, to the extent Christopher

 contends that some provision in Rule 11(c) required this Court to accept the

 February 2019 MOPA, he is again wrong. There is simply nothing in Rule 11(c)

 that requires a court to accept any and all plea agreements like the February 2019

 MOPA, which Christopher characterizes as a Rule 11(c)(1)(B) agreement. See

 United States v. Navarrete, 697 F. App’x 530, 531 (9th Cir. Sep. 14, 2017)

 (concluding there was no error in the district court rejecting the defendant’s Rule

 11(c)(1)(B) agreement); see also United States v. Rebaya, 805 F. App’x 516, 517

 (9th Cir. May 18, 2020) (finding no plain error in the district court both rejecting a

 Rule 11(c)(1)(B) agreement and failing to offer the defendant a chance to withdraw

 his guilty plea). While Rule 11(c) does identify certain steps that a court must take

 when considering, accepting, or rejecting plea agreements, see Fed.R.Crim.P.

 11(c)(3)-(5), nowhere does it say that a court must accept a Rule 11(c)(1)(B)

 agreement. Rather, in the provision concerning “Accepting a Plea Agreement,” it

                                           10
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 11 of 33                      PageID #:
                                    4291



 only states: “If the court accepts the plea agreement….” Id. 11(c)(4) (emphasis

 added). Put simply, “if” does not suggest any requirement on the Court’s part.

        This leads to Christopher’s argument that the Court treated the entire

 February 2019 MOPA as binding under Rule 11(c)(1)(A) or (C). This is again

 wrong−the Court did not treat the entire agreement as binding. Instead, after

 carefully reviewing the extraordinary provisions contained therein, including

 provisions that, if approved, would have placed the Court and probation in the

 untenable position of operating as a family/custody tribunal−something which, as

 the Court explained during the February 2019 hearing, went far beyond the Court’s

 expertise or the purpose of supervised release−the Court informed the parties that it

 was not willing to accept the February 2019 MOPA. See 2/11/19 Tr. at 2:17-3:4.

 Merely because the Court explained deficiencies with, inter alia, provisions of the

 agreement that Christopher characterizes as “non-binding” does not mean that the

 Court treated the entire agreement as binding.

        Finally, the Court did not participate in plea negotiations during the

 February 2019 hearing. As discussed, the Court informed the parties that it was

 not willing to accept the February 2019 MOPA. The Court also provided the

 reasons why it was unwilling to do so.6 Then, after being asked a question by the



 6
  While Christopher appears to believe that it would have been better for the Court to simply say
 “no,” the Court disagrees that Rule 11(c)(1) prohibits the Court from providing an explanation.
                                                11
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 12 of 33                       PageID #:
                                    4292



 prosecutor, the Court discussed a process by which the terms the parties had

 agreed upon could be enforced through a judgment of this Court. See 2/11/19 Tr.

 at 18:11-21:11. The same is true of the prosecutor’s follow-up question

 concerning enforcement of the length of the proposed agreement. See id. at 21:12-

 22:9. 7 The Court’s discussion of enforcement played no part in negotiating the

 terms of any plea agreement. See United States v. Leon, 302 F. App’x 721, 722

 (9th Cir. Dec. 8, 2008) (explaining that a district court did not engage in plea

 negotiations when the court was presented with a negotiated plea agreement by the

 parties, indicated that it would not accept the agreement as drafted, received

 questions from defense counsel about how to proceed, and suggested a “possible

 alteration”).

        In this light, because Christopher cannot show any Rule 11 violation during

 the February 2019 hearing, he also cannot show that either of his trial counsel

 rendered deficient performance in failing to argue that he should be allowed to

 plead guilty to a plea agreement that the Court would not accept. Therefore, this

 claim cannot proceed.



 7
  This is why Christopher mischaracterizes the record in contending that the Court asked the
 parties to “shoot [plea bargain ideas] my way….” See Dkt. No. 415 at 15. As Christopher’s own
 quote suggests, the Court did not say the words “[plea bargain ideas].” Those words are
 Christopher’s creation. Instead, the Court asked the parties to “shoot” over a proposal the parties
 had negotiated so the Court could review the same. See Sent. Tr. at 29:23-30:10. The Court said
 this because the prosecutor made a proposal the Court had not experienced before and, thus, the
 Court indicated a need to “look at” and “stud[y]” it. See id. at 22:2-9.
                                                 12
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 13 of 33             PageID #:
                                    4293



       3.     Ground Three: Discovery

       In Ground Three, Christopher argues that the government failed to provide

 discovery of, among other things, an alleged “impermissible motivation” for

 investigating him, State Department emails, communications between the

 government and the mother of Christopher’s children, grand jury transcripts, and

 government documents concerning witnesses in Nicaragua. Dkt. No. 415 at 19-22.

 In the Section 2255 motion, once again, the connection to any claim of ineffective

 assistance of counsel is, at best, tenuous. Specifically, even though the names of

 two of Christopher’s former attorneys are mentioned, id. at 21, at no point does

 Christopher argue that they rendered ineffective assistance with respect to

 discovery. In his reply, Christopher only adds that two of his attorneys, in

 withdrawing motions for discovery, rendered ineffective assistance. Dkt. No. 449

 at 6. The Court does not see why. Christopher provides no explanation why either

 of his counsel performed deficiently in deciding to withdraw motions for discovery

 while proceeding down different avenues to obtain the most favorable result for

 him. On the scant record before the Court, there appears no reason to second-

 guess counsels’ decisions. For example, while the Section 2255 motion suggests

 some form of “impermissible motivation” in investigating Christopher, it is based

 on nothing more than speculation. As for the other proposed discovery,

 Christopher provides no explanation why the same would have benefited him or,

                                          13
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 14 of 33            PageID #:
                                    4294



 more importantly, resulted in a different outcome in this case. Therefore, the Court

 finds that Christopher has not shown that counsel provided ineffective assistance

 with respect to Ground Three.

       4.     Ground Four: Grand Jury

       In Ground Four, Christopher argues that a “government agent” investigating

 his case testified before a grand jury and “repeatedly made irrelevant prejudicial

 comments.” Dkt. No. 415 at 23. Christopher argues that the prosecutor could have

 stopped the witness’ testimony, but, instead, let it continue. Christopher also

 observes that he filed a motion to dismiss based on alleged grand jury misconduct,

 notes that said motion was withdrawn, and asks the Court to “now rule on it.” Id.

 at 23-24. As for ineffective assistance of counsel, the Section 2255 motion is,

 again, silent, mentioning only that one of Christopher’s former counsel, Lynn

 Panagakos, withdrew a motion to dismiss. In his reply, Christopher appears to

 assert that “the grand jury ground” “implicate[s]” a decision by Panagakos where

 she failed to consider the purportedly different standard in the Ninth Circuit for

 vulnerable victims. Dkt. No. 449 at 6.

       As with the prior claim, Ground Four is without merit, not the least because

 Christopher fails to explain how his counsel rendered ineffective assistance. First,

 the vulnerable victim enhancement discussed above in Ground One has no

 relationship to any alleged grand jury misconduct. Therefore, it cannot be a basis

                                           14
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 15 of 33             PageID #:
                                    4295



 for allegedly deficient performance as it relates to Ground Four. Second, while

 Christopher never makes the argument, to the extent (like in Ground Three) he

 contends that counsel was deficient in withdrawing his motion to dismiss, there is

 no basis in the record to support any such argument. While Christopher

 conveniently ignores the procedural history of his motions to dismiss, it is

 noteworthy that the Court denied a motion to dismiss based upon grand jury

 misconduct prior to the filing of the motion to dismiss that was withdrawn by

 counsel. There is simply nothing in that second motion to dismiss that can support

 any assertion that counsel performed deficiently in withdrawing the same in light

 of the procedural history of this case. Therefore, the Court denies Ground Four.

       5.     Ground Five: Alleged Breach of the Plea Agreement

       In Ground Five, Christopher argues that the government breached two

 separate plea agreements. Dkt. No. 415 at 26-30. First, Christopher argues that the

 government breached a September 2019 plea agreement (“the September 2019

 MOPA”) by arguing for enhancements to his sentence, making statements

 designed to inflame the Court, and “lobbying” the probation office to include the

 vulnerable victim enhancement. Second, Christopher argues that the government

 breached the February 2019 MOPA by withdrawing from the same after the

 February 11, 2019 hearing. Once again, in the Section 2255 motion, Christopher

 makes no argument that his counsel were ineffective with respect to any of the

                                          15
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 16 of 33                      PageID #:
                                    4296



 breaches allegedly committed by the government. In his reply, Christopher argues

 that Panagakos rendered ineffective assistance by failing to inform him that the

 government could argue for enhancements to his guideline sentencing range. Dkt.

 No. 449 at 6.8

        The Court begins, chronologically, with the February 2019 MOPA. As

 discussed in Ground Two above, this Court indicated that it would not accept the

 February 2019 MOPA. While the Court’s reservations were with certain aspects of

 the February 2019 MOPA, and perhaps not every provision therein, the Court was

 still unwilling to accept the February 2019 MOPA in toto. Therefore, pursuant to

 the February 2019 MOPA, the government was entitled to withdraw from the

 same. See Dkt. No. 413-10 at ¶ 21 (“Should the Court refuse to accept this

 Memorandum of Plea Agreement, it is null and void and neither party shall be

 bound thereto.”). As such, the government did not breach the agreement by

 withdrawing from it, and Christopher’s counsel did not render ineffective

 assistance by failing to object to any such withdrawal.

        With respect to the September 2019 MOPA, Christopher simply mis-reads

 (or reads imaginary words into) the agreement. Specifically, the sentencing



 8
  Christopher also argues that Panagakos left him “exposed” to the vulnerable victim
 enhancement by not moving for dismissal or transfer to Florida of this case. Dkt. No. 449 at 6.
 As explained in Ground One above, though, Christopher was no more “exposed” here than he
 would have been in Florida to the vulnerable victim enhancement and, thus, Panagakos did not
 render ineffective assistance in this regard.
                                                16
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 17 of 33            PageID #:
                                    4297



 stipulations provision of the agreement states, inter alia, that there would be a base

 offense level of eight and a four-level increase to the same, Christopher could

 request (and the government could object to) a two-level reduction for acceptance

 of responsibility, and the “[g]overnment reserves the right to move for an upward

 departure and/or an upward variance and seek a term of imprisonment of no more

 than 24 months.” Dkt. No. 366 at ¶ 10. In other words, nothing in the September

 2019 MOPA restricted the government from arguing for a sentence “of no more

 than 24 months[,]” which is precisely what the government did, see Sent. Tr. at

 26:4. The Court also rejects any argument that the government somehow violated

 the September 2019 MOPA by “inflam[ing]” the Court or questioning the mother

 of the child at the center of the passport misuse in this case. Notably, Christopher

 points to no provision of the agreement that was breached by any of the foregoing.

 In this light, because the government did not breach the September 2019 MOPA,

 Christopher’s counsel could not have been ineffective in failing to object to a non-

 existent breach.

       Christopher does not contend otherwise. Instead, he argues that Panagakos

 failed to inform him that the government could argue for enhancements to his

 guideline sentencing range after the removal of a provision−provision 10(f)−from




                                           17
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 18 of 33                        PageID #:
                                    4298



 the September 2019 MOPA. 9 As an initial matter, the foregoing argument is not

 one made in the Section 2255 motion and has nothing to do with attorney

 assistance in the context of the government’s purported breach of the September

 2019 MOPA. As such, the government has not been provided with an opportunity

 to respond to the same. Nonetheless, it is without merit and, thus, the Court

 addresses it herein without further briefing. As Christopher appears to tacitly

 acknowledge, provision 10(f) was removed from the September 2019 MOPA

 because Christopher asked for it to be removed. See Dkt. No. 415 at 27.

 Christopher made this request because he “wanted to be able to argue for any

 applicable reductions to the base guidelines range[,]” even though Panagakos “said

 it didn’t make any difference because no points reductions would apply….” Id. At

 no point in his briefing has Christopher asserted that, had he received different

 advice, he would have given up the opportunity to “argue for any applicable

 reductions….” The Court rejects any suggestion that provision 10(f) would have

 remained in the September 2019 MOPA in the event Christopher had received

 other advice. 10 Therefore, the Court finds that counsel did not provide ineffective


 9
  Provision 10(f) provided that: “The parties agree not to seek any other increases or decreases in
 the total offense level.” Dkt. No. 423-1 at ¶ 10(f).
 10
    The Court adds that there was no prejudice here from the government being able to argue for
 an increase in Christopher’s offense level. As the parties acknowledged in the September 2019
 MOPA (and in the version of the agreement containing provision 10(f)), the Court was not bound
 by any stipulation between the parties, such as a stipulation not to seek an increase or decrease in
 the offense level. See Dkt. No. 366 at ¶ 11; Dkt. No. 423-1 at ¶ 11. In other words, even if the
 parties could not seek changes to the offense level, the Court could make changes to the same.
                                                 18
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 19 of 33                      PageID #:
                                    4299



 assistance with respect to Ground Five.

        6.      Ground Six: Ineffective Assistance of Attorney Brook Hart

        In Ground Six, Christopher directly raises a claim of ineffective assistance

 of counsel. He argues that his former attorney Brook Hart rendered ineffective

 assistance at the February 11, 2019 hearing by failing to object to the Court’s

 “commentary” regarding the February 2019 MOPA. Dkt. No. 415 at 31. Ground

 Six, in other words, is much the same as Ground Two, concerning the Court’s

 purported Rule 11 violations, repurposed in the guise of ineffective assistance of

 counsel. As the Court discussed in Ground Two, however, there were no Rule 11

 violations committed at the February 11, 2019 hearing. Therefore, counsel could

 not have been ineffective in failing to object to any such non-existent violation.

 Further, as the Court has explained at various points herein, counsel was also not

 ineffective in failing to “push through” with the February 2019 MOPA, given that

 this Court would not allow the agreement to be pushed through. 11 Therefore, the

 Court finds that counsel did not provide ineffective assistance with respect to

 Ground Six. 12


 One such change would have been the vulnerable victim enhancement, given that, as the Court
 explained at sentencing, it was “inconceivable” Christopher’s two daughters were not vulnerable
 victims. Sent. Tr. at 13:10-12.
 11
    Christopher also faults his attorney for allowing the government to call his conduct
 “kidnapping.” Dkt. No. 415 at 31. No explanation is provided, however, describing how any
 such failing prejudiced Christopher.
 12
    In a separate motion, Christopher moves to seal three paragraphs (numbers 7, 11, and 12) of the
 declaration by Attorney Hart that was submitted by the government. Dkt. No. 438. No
                                                19
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 20 of 33                     PageID #:
                                    4300



        7.     Ground Seven: Government Estoppel

        In Ground Seven, Christopher argues that the government should have been

 “estopped” from taking a position at sentencing−related to his conduct in

 Nicaragua−that he characterizes as “mutually exclusive” from a position the

 government took in opposing his effort to use a necessity defense in this case. Dkt.

 No. 415 at 33. Christopher further asserts that his sentencing counsel, Salina

 Kanai, should have objected to the government’s sentencing argument on this

 basis. Id. at 34.

        Christopher is mistaken that the positions taken by the government regarding

 Christopher’s conduct in Nicaragua were “mutually exclusive” or otherwise

 inconsistent−they were not. On one hand, in opposing Christopher’s proposed

 necessity defense, the government argued that the purported harms to

 Christopher’s daughter in Nicaragua were irrelevant to whether it was necessary

 for Christopher to commit the crime charged in Count One. Dkt. No. 169-1 at 14-

 22. On the other hand, at sentencing, the government argued that Christopher’s

 conduct in taking his daughter from her mother in Nicaragua and bringing her to

 the United States was relevant to whether an upward departure or variance was



 opposition to the motion to seal has been filed and the time to file any has now passed. See
 Local Rule 5.2(c). As a result, the Court GRANTS the motion to seal as unopposed. Because
 the government filed the pertinent exhibit, the government is ORDERED to file an unsealed
 copy of Attorney’s Hart’s declaration with paragraphs 7, 11, and 12 restricted from view and the
 Clerk is instructed to SEAL Dkt. No. 423-4.
                                                20
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 21 of 33               PageID #:
                                    4301



 warranted. Sent. Tr. at 24:18-26:8; see also Dkt. No. 388 at 11-13. Those are not

 two inconsistent positions. Put simply, an issue can be irrelevant to one matter

 (like a legal defense) while being relevant to an entirely different matter (like

 sentencing) in the same case−there is nothing groundbreaking about that and, thus,

 would have provided no basis for counsel to object at sentencing to the

 government’s argument. Therefore, the Court finds that counsel did not provide

 ineffective assistance with respect to Ground Seven.

       8.     Ground Eight: Necessity Defense

       In Ground Eight, Christopher asserts that he filed a motion for

 reconsideration−of the Court’s order granting the government’s motion to exclude

 the necessity defense−and the reconsideration motion was subsequently

 withdrawn. Dkt. No. 415 at 35. Christopher also incorporates the merits of the

 reconsideration motion into his Section 2255 motion, and then discusses how he

 would like to present the necessity defense to a factfinder. Id. In his reply,

 Christopher explains that the reconsideration motion contains a description of how

 counsel allegedly rendered ineffective assistance with respect to his necessity

 defense. Dkt. No. 449 at 11.

       Giving Christopher the widest latitude, the Court has reviewed his pro se

 motion for reconsideration. Assuming for present purposes that a claim of




                                           21
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 22 of 33                         PageID #:
                                    4302



 ineffective assistance of counsel can be construed from the same, 13 Christopher

 cannot succeed on any such claim because he has failed to show any prejudice

 from the representation he received on this matter. Notably, review of the

 reconsideration motion reflects that it is based upon the same principles and

 arguments that the Court considered (and rejected) in ruling on the government’s

 motion to exclude. Christopher once again argued that he purportedly felt

 compelled to remove his daughter from her mother’s care abroad, he purportedly

 felt that he had no alternatives to doing so, he purportedly would not have received

 any assistance from U.S. authorities in trying to help his daughter, and he was right

 to have done what he did. See generally Dkt. No. 272 at 23-28. As the Court

 explained in granting the government’s motion to exclude, however, even if the

 success of a legal alternative was unlikely, the viability of such an alternative was

 not negated for purposes of the relevant analysis. Dkt. No. 251 at 6. Therefore,

 the Court denies Ground Eight.

        9.      Ground Nine: Ineffective Assistance of Attorney Kanai

        In Ground Nine, Christopher argues that he received ineffective assistance of

 counsel at sentencing when his attorney, Kanai, failed to make various arguments




 13
   More specifically, it appears that, in the reconsideration motion, Christopher asserted that his
 counsel at the time of the government’s motion to exclude, Megan Kau, rendered ineffective
 assistance. See Dkt. No. 272 at 3-6.
                                                  22
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 23 of 33                       PageID #:
                                    4303



 and/or present certain evidence. Dkt. No. 415 at 36-39. 14 More specifically,

 Christopher contends that Kanai should have “presented the true history of 2010

 and the following years[,]” explained the conditions his daughter experienced in

 2010 and that her mother (Yasmina) said she could “go with” Christopher when

 she was three, presented evidence of the dysfunctional Nicaraguan legal system,

 shown that Christopher did not kidnap or abduct his daughter under Nicaraguan

 law, presented evidence that the U.S. State Department suggested Yasmina should

 get an arrest warrant and Yasmina had previously attempted to obtain a fraudulent

 birth certificate for their child, presented evidence of the importance of a “child

 having the stability of their own parent[,]” and objected to the PSR for failing to

 identify various grounds for downward departure, including a failure to cross-

 examine U.S. probation officers. Id. Christopher asserts that Kanai’s performance

 resulted in a “significantly harsher sentence….” Id. at 39.

        Christopher is, again, mistaken that he received ineffective assistance of

 counsel. The running theme in all of the foregoing matters that Christopher

 contends Kanai should have presented is Christopher’s belief that it was in the

 “best interest” of his daughter for him to break U.S. law by misusing the passport

 of another one of his daughters. See Dkt. No. 449 at 8. Christopher appears to


 14
  In the Section 2255 motion, Christopher refers to his sentencing counsel as “Mrs. Althof.” The
 Court notes that, in her declaration, Kanai clarified that her last name has changed from Althof to
 Kanai and, thus, the Court uses the latter herein.
                                                 23
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 24 of 33              PageID #:
                                    4304



 believe that, if Kanai had simply presented more evidence or argument along those

 lines, the Court would have “significantly” reduced his sentence. He is very

 wrong. Rather, as the Court explained at sentencing, the reason Christopher

 received the sentence he did was because he took the law into his own hands when

 he decided that he should be the sole arbiter of his child’s best interests:

       It gives me no joy to impose this sentence [of 14 months’
       imprisonment] because in some ways I feel like I’m sentencing your
       daughter, and she’s, if anything, gone through more than any 13-year-
       old girl ought to have at this point in her life. I cannot allow this kind
       of thing to go on in our society. A slap on the wrist, a four-month
       sentence, which is what I think a four-month sentence would
       represent, sends precisely the wrong message to anyone else who
       might be thinking of doing something similar to what you did. And it
       doesn’t require reaching out to Nicaragua or halfway around the world
       to do that, but simply reaching out to the next neighborhood or the
       next street here in Hawaii.

       One could do exactly the same thing for the same reasons that you
       cited: I don’t think she is being treated well by the parent who has
       custody of her, I don’t think she is getting the medical attention, the
       educational learning experience that I wish for her. And if I allowed
       that to happen for every parent who thought that, as I said in my
       earlier remarks, I do honestly believe that chaos would result,
       domestic chaos. And our law enforcement authorities would
       essentially be responding to no other call than that.

 Sent. Tr. at 55:18-56:12.

       In short, if Kanai had made the arguments that Christopher wishes she

 had now made, Christopher would not have received a lesser sentence, let

 alone a significantly lesser one, and he may well have jeopardized the

 acceptance of responsibility adjustment he received (Dkt. No. 391 at 11) as a
                                            24
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 25 of 33                     PageID #:
                                    4305



 result of his insistence that he was justified in taking the law into his own

 hands. 15 Therefore, the Court finds that counsel did not provide ineffective

 assistance with respect to Ground Nine.

        11.    Ground Eleven: Rulings at Sentencing

        In Ground Eleven, Christopher argues that the Court made numerous

 erroneous rulings at sentencing. Dkt. No. 415 at 42-44. As with many of

 Christopher’s habeas claims, though, he makes no argument that his counsel

 rendered ineffective assistance with respect to the purported errors of the Court.

 The purported errors themselves were not appealed and were, in any event, waived

 in his plea agreement. In addition, unlike many other claims, in his reply,

 Christopher makes no mention of Ground Eleven. See generally Dkt. No. 449. In

 this light, as explained earlier, while the Court has liberally construed

 Christopher’s arguments where those arguments have been made, the Court cannot

 simply create arguments of ineffective assistance out of thin air, as the Court

 would need to do in this instance. Therefore, the Court denies Ground Eleven as

 procedurally deficient. 16


 15
    This is perhaps best exemplified by Christopher’s assertion that Kanai should have presented
 evidence “about the importance of a child having the stability of their own parent in a ‘family
 ties and responsibilities’ argument.” Dkt. No. 415 at 37. It is ironic and even shocking that
 Christopher asserts this argument while failing to acknowledge that he prevented his daughter
 from “having the stability of their own parent” when he took his daughter from her mother’s
 custody.
 16
    For the sake of completeness, however, the Court notes that none of Christopher’s arguments in
 this regard have any substantive merit. First, Christopher provides no adequate explanation as to
                                                25
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 26 of 33                     PageID #:
                                    4306



        12.    Ground Twelve: PSR Issues

        In Ground Twelve, Christopher argues that “the process and result of the

 PSR” deprived him of due process, including the probation office’s alleged failures

 to consider letters from the community, make sentencing comparisons with other

 inmates, mention that probation would have been more appropriate, and address a

 case in which a defendant was sentenced to probation. Dkt. No. 415 at 45. As

 with Ground Eleven, Christopher never asserts that he received ineffective

 assistance of counsel in this regard. In his reply, while Ground Twelve is

 mentioned in a heading, nowhere therein does Christopher explain how his counsel

 rendered ineffective assistance with respect to the matters raised in this claim. See

 Dkt. No. 449 at 6. Therefore, because Christopher has made no showing (or even

 argued) ineffective assistance in this regard, the Court finds Ground Twelve




 how the Court erred in finding Guideline 5K2.4 applicable, given the clear demonstration that his
 conduct involved the abduction of his daughter in order to bring her to the United States through
 the misuse of a passport. See Sent. Tr. at 45:7-46:17. Second, the Court did not “improperly”
 find the vulnerable victim enhancement applicable, given the very young age of Christopher’s
 daughters at the time. See U.S.S.G § 3A1.1 app. note 2. Third, the Court did not err in
 considering Christopher’s family ties or so-called “similarly-situated defendants.” The Court did
 consider Christopher’s family ties, explaining that those ties were, in part, what made the
 sentence so difficult. See Sent. Tr. at 54:18-55:1. Further, simply because other defendants
 received downward variances due to family ties, does not make those defendants “similarly
 situated” to Christopher. Finally, the Court did not fail to consider the “punishment” of
 Christopher’s “pretrial release” or him being labeled a “felon.” To the extent those arguments
 are meant to suggest Christopher should have been sentenced to less (or no) time in jail, as the
 Court explained at sentencing, anything along the lines of four months’ imprisonment would
 have been a “slap on the wrist….” Sent. Tr. at 55:22-23.
                                                26
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 27 of 33                       PageID #:
                                    4307



 procedurally deficient. 17

        13.     Ground Thirteen: Jury Trial

        In Ground Thirteen, Christopher argues that the prosecutor stated on the

 record that he would seek a statutory maximum sentence of ten years’

 imprisonment. Dkt. No. 415 at 46. Christopher asserts that this “forced” him to

 choose between a jury trial and accepting an unconstitutionally disproportionate

 sentence. Id. In this final claim, as before, Christopher again fails to mention

 counsel, let alone explain how he received ineffective representation. As with

 Ground Twelve, although Christopher mentions Ground Thirteen in a heading in

 his reply, at no point therein does he explain how his counsel rendered ineffective

 assistance in this regard. See Dkt. No. 449 at 6. Therefore, the Court finds Ground

 Thirteen procedurally deficient. 18

II.     The Motion to Amend

        As an initial matter, the parties dispute whether Christopher is procedurally




 17
    As with Ground Eleven, the Court notes that Ground Twelve is also substantively without any
 merit. Among other things, at no point does Christopher explain how any of the purported
 failings of the PSR represent an instance of lost due process. Nor could he. As discussed at
 sentencing, all of the community letters were considered by the Court. Sent. Tr. at 48:23-49:14.
 Next, Christopher points to no “similarly situated” defendants that the Court ignored in
 sentencing him. Finally, as discussed herein and at sentencing, a sentence of probation was not
 appropriate in this case for the numerous reasons the Court gave at sentencing.
 18
    Like the previous claims, Ground Thirteen is also substantively without any merit. Yet again,
 at no point does Christopher explain (or cite law supporting) the proposition that the government
 violates the right to a jury trial by stating that it will seek the maximum sentence authorized by
 statute. Merely because Christopher considers such a sentence “disproportionate” is irrelevant.
                                                 27
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 28 of 33           PageID #:
                                    4308



 entitled to amend the Section 2255 motion, given that it is undisputed that he filed

 the motion to amend more than a year after his judgment of conviction became

 final. See 28 U.S.C. § 2255(f)(1) (providing for a one-year period of limitation to

 file a motion under Section 2255); Dkt. No. 444 at 2 (conceding that the motion to

 amend was filed “more than one year since my judgment became final”). The

 parties agree, though, that, in deciding whether Christopher may amend the Section

 2255 motion, the Court should consider whether the proposed new claim “relates

 back” to the original claims in the sense that they are “tied to a common core of

 operative facts.” Dkt. No. 444 at 2-3; Dkt. No. 450 at 4.

       In this light, the Court agrees with Christopher that his proposed claim of

 ineffective assistance of counsel against Panagakos relates back to his original

 claims. The discussion herein of those original claims perhaps indicates best why.

 In many of those claims, the conduct of Panagakos is at issue, and the Court

 discusses the same in addressing whether the claims have merit. While the original

 claims in the Section 2255 motion may not have been artfully pled, given the

 appeal and collateral review waivers at play here, when those claims are liberally

 construed in conjunction with Christopher’s reply in support of the Section 2255

 motion, it is evident that some of the original claims involve Panagakos’

 representation, as with the proposed Ground Fourteen in the motion to amend.

 Therefore, the motion to amend, Dkt. No. 444, is GRANTED. Cf. Walden v.

                                          28
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 29 of 33                      PageID #:
                                    4309



 Shinn, 990 F.3d 1183, 1202 (9th Cir. 2021) (explaining that a habeas petition does

 not relate back “when it asserts a new ground for relief supported by facts that

 differ in both time and type from those the original pleading set forth.”).19

        The Court turns now to address Ground Fourteen. Therein, Christopher

 argues that Panagakos rendered ineffective assistance by (1) failing to “forewarn”

 him about the vulnerable victim enhancement, (2) advising him that changes to the

 guidelines range “no longer tak[e] place” because sentencing in Hawai‘i is based

 on the Section 3553(a) factors, (3) saying that it “doesn’t matter” if provision 10(f)

 was deleted from the September 2019 MOPA, (4) failing to move for dismissal of

 Count One or transfer of the case to Florida, and (5) failing to “push forward” with

 a motion to dismiss Count One due to grand jury misconduct.

        If most (if not all) of these arguments sound familiar, it is because they are:

 the Court has addressed them herein in ruling on the original claims of the Section

 2255 motion. Specifically, the argument concerning dismissal of Count One or

 transfer to Florida was addressed in Ground One above, the argument concerning

 grand jury misconduct was addressed in Ground Four above, and the argument

 concerning provision 10(f) was addressed in Ground Five above. As explained

 above, Christopher cannot show prejudice and/or deficient performance by counsel


 19
  In light of the Court granting the motion to amend, the letter the Court received on May 27,
 2021 from Christopher, requesting additional time to file a reply in support of the motion to
 amend (Dkt. No. 454), is DENIED AS MOOT.
                                                29
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 30 of 33                      PageID #:
                                    4310



 in any of these respects.

        As for the argument that Panagakos failed to “forewarn” Christopher about

 the vulnerable victim enhancement, assuming that this relates to the deletion of

 provision 10(f), as discussed in Ground Five above, Christopher makes no

 argument that, if he had been so “forewarn[ed],” he would have decided to keep

 provision 10(f) in the plea agreement. As mentioned, it was Christopher who

 requested the deletion of the provision in the hope he could persuade the Court to

 lower his base offense level. Christopher has never stated that he would have

 foregone that opportunity and, therefore, the Court does not find any prejudice in

 this regard.

        As for the claim that Panagakos gave improper advice about changes to the

 guideline range, as an initial matter, it is far from clear what Christopher means by

 “changes to the guidelines range by enhancements or reductions….” Dkt. No. 444

 at 2. To the extent he means that enhancements or reductions to the offense level

 do not take place, any such advice is belied by the September 2019 MOPA where

 changes to the base offense level are expressly contemplated by the parties. See

 Dkt. No. 366 at ¶ 10 (b)-(d). 20 To the extent he means that the guideline range


 20
   The Court notes in this regard that, in the motion to amend, Christopher asserts that he
 understood the government would not attempt to raise the “base guidelines above 10[.]” Dkt.
 No. 444 at 2. This is also expressly belied by the sentencing stipulations to which Christopher
 agreed in the September 2019 MOPA. Notably, the parties agreed that the base offense level
 would be 8 and a 4-level increase would apply, resulting in an offense level of 12. Dkt. No. 366
 at ¶ 10(b)-(c). In addition, the parties agreed that the government could oppose Christopher’s
                                                30
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 31 of 33                      PageID #:
                                    4311



 could not be changed, any such advice is also belied by the September 2019

 MOPA, given that the parties agreed that the government could move for an

 upward departure or variance, and it was up to the Court to determine the sentence.

 Id. at ¶ 10(e). 21 In addition, Christopher also fails to show prejudice by failing to

 state that he would not have pled guilty if he had been given “correct” advice by

 Panagakos. See Hill, 474 U.S. at 60 (concluding that the petitioner failed to show

 prejudice under Strickland by failing to allege that he would have pleaded not

 guilty and insisted on going to trial if he had been advised correctly).22 Therefore,

 the Court finds that counsel did not provide ineffective assistance with respect to

 Ground Fourteen. 23

                               EVIDENTIARY HEARING




 request for a two-level reduction to the offense level. Id. ¶ 10(d). In other words, if the
 government’s opposition was successful, the parties agreed that the offense level would be at
 least 12, not 10.
 21
    Further, to the extent Panagakos advised Christopher that sentencing “is based on the 3553a
 factors[,]” Dkt. No. 444 at 2, no explanation is provided as to why this was improper advice.
 22
    The Court notes that Christopher has had three opportunities (the Section 2255 motion, the
 reply in support of the same, and the motion to amend) to so allege and has not done so on any
 occasion.
 23
    Finally, the Court notes that, on May 7, 2021, the Court denied Christopher’s motion to compel
 admissions from Panagakos, while stating that a written explanation would follow, Dkt. No. 441,
 which the Court now provides. First, at the time the motion to compel was filed (and when it
 was denied by the Court), Christopher had not filed the motion to amend and, thus, there was no
 claim directly involving Panagakos in this case. Second, even now that a claim against
 Panagakos has been allowed, as the government explained in its opposition to the motion to
 compel, Panagakos is not a party to this proceeding. The pertinent Federal Rule of Civil
 Procedure only permits admissions requests to be directed on a party. See Dkt. No. 439 at 10
 (quoting Fed.R.Civ.P. 36(a)(1) (“A party may serve on any other party a written request to
 admit….)).
                                                31
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 32 of 33            PageID #:
                                    4312



       In the memorandum in support of the Section 2255 motion, Christopher

 appears to request an evidentiary hearing. See Dkt. No. 415 at 5. Pursuant to

 Section 2255(b), a court shall grant a prompt hearing “[u]nless the motion and the

 files and records of the case conclusively show that the prisoner is entitled to no

 relief….” 28 U.S.C. § 2255(b). As the Court has detailed herein, the record

 conclusively shows that Christopher is not entitled to the relief he seeks in the

 Section 2255 motion. The Court, thus, finds that an evidentiary hearing is not

 warranted.

                      CERTIFICATE OF APPEALABILITY

       In denying the Section 2255 motion, the Court must also address whether

 Christopher is entitled to a Certificate of Appealability (“COA”). See R. 11(a),

 Rules Governing Section 2255 Proceedings. A COA may issue “only if the

 applicant has made a substantial showing of the denial of a constitutional right.”

 28 U.S.C. § 2253(c)(2). This standard is met only when the applicant shows that

 “reasonable jurists could debate whether . . . the petition should have been resolved

 in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84

 (2000) (internal quotation marks omitted). In light of the findings herein, the Court

 concludes that reasonable jurists would not debate the resolution of the Section

 2255 motion. Accordingly, the Court DENIES the issuance of a COA.

                                           32
Case 1:18-cr-00059-DKW-RT Document 455 Filed 05/28/21 Page 33 of 33        PageID #:
                                    4313



                                 CONCLUSION

       For the reasons set forth herein, the Court GRANTS the motion to amend

 (Dkt. No. 444). The Court DENIES all remaining grounds of the Section 2255

 motion, including the Ground Fourteen added by amendment, and DENIES both

 an evidentiary hearing and a COA. Christopher’s motion to seal, Dkt. No. 438, is

 GRANTED to the extent set forth herein.

       The Clerk is instructed to enter Judgment in favor of the government and

 then CLOSE Case No. 20-cv-00517.

       IT IS SO ORDERED.

       Dated: May 28, 2021 at Honolulu, Hawai‘i.




                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge




                                        33
